Citation Nr: 0801151	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-38 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for rheumatoid arthritis. 


WITNESSES AT HEARING ON APPEAL

The veteran and his wife 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Boston, Massachusetts, (hereinafter 
RO).  


FINDING OF FACT

There is an approximate balance of the positive and negative 
evidence as to whether the veteran has rheumatoid arthritis 
as a result of service.  

CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
rheumatoid arthritis was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 
 
REASONS AND BASES FOR FINDING AND CONCLUSION

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records, to include the December 1971 
separation examination and a medical history compiled at that 
time, do not reflect a diagnosis of arthritis.  The post-
service evidence reflects treatment for pain, stiffness and 
swelling of multiple joints beginning in June 1995.  A 
diagnosis of rheumatoid arthritis was rendered at that time, 
and a September 2004 VA examination and VA outpatient 
treatment reports dated through August 2005 reflect a 
diagnosis of rheumatoid arthritis.  Multiple statements have 
been submitted on behalf of the veteran from his treating VA 
physician reflecting her belief, in essence, that while the 
condition was not diagnosed as such during service, the 
veteran is currently suffering from symptoms of rheumatoid 
arthritis that were initially manifested during service.  As 
such, it is her belief that service connection for rheumatoid 
arthritis is warranted.  

It is clear that there is some negative evidence weighing 
against the veteran's claim, in particular the lack of a 
diagnosis of rheumatoid arthritis during service or for many 
years thereafter.  However, unless the preponderance of the 
evidence is against a claim, it cannot be denied.  Gilbert, 1 
Vet. App. at 49.  In this case, the preponderance of the 
evidence is not against the veteran's claim as the positive 
and negative evidence is in relative balance given the 
positive medical evidence referenced above in the from of the 
VA medical opinions linking rheumatoid arthritis to service.  
Thus, without finding error in the RO's action, the Board 
will resolve all reasonable doubt in the veteran's favor and 
conclude that service connection may be granted for 
rheumatoid arthritis.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.
  
Without deciding whether the notice and development 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied in the present case, it is the 
Board's conclusion that this law does not preclude the Board 
from adjudicating the issue involving the veteran's claim for 
service connection for rheumatoid arthritis.  This is so 
because the Board is taking favorable action with respect to 
this claim as set forth above.  As such, this decision poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

ORDER

Entitlement to service connection for rheumatoid arthritis is 
granted. 


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


